DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,107,470. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant of each other.
Instant application: 17/461,411
US 11,107,470
Claim1: A system to select digital platforms for execution of voice-based commands, comprising:
Claim 1: A system to select digital platforms for execution of voice-based commands, comprising:
a data processing system comprising at least one processor and memory to:
a data processing system comprising at least one processor and memory to:
receive, via an interface of the data processing system, data packets comprising an input audio signal detected by a sensor of a client device;
receive, via an interface of the data processing system, data packets comprising an input audio signal detected by a sensor of a client device;
parse the input audio signal to identify an action and a service associated with the action;
parse the input audio signal to identify the action and the service;
select, based on a policy and at least one of the input audio signal or historical execution information, a first platform of a plurality of digital platforms associated with the service to perform the action;
select, based on a policy and at least one of the input audio signal or historical execution information, a first platform of the plurality of digital platforms to perform the action;
initiate, responsive to selection of the first platform, an interactive data exchange to populate parameters of an action data structure corresponding to the action; and
initiate, responsive to selection of the first platform, an interactive data exchange to populate parameters of an action data structure corresponding to the action; and
execute the action via the first platform using the action data structure.
execute the action via the selected platform using the action data structure.




All the limitations of claim 1 of the instant application are entirely included in the claim 1 of US 11,107,470. Even though claim 1 of US 11,107,470 has more limitations than claim 1 of the instant application, it is evident they are obvious variant of each other, because it would have been obvious to eliminate some limitations from claim 1 of US 11,107,470 to come with claim 1 of the instant application.
Claim 2: The system of claim 1,
Claim 2: The system of claim 1,
wherein the plurality of digital platforms include at least one of a web-based application platform for the service, a mobile application platform for the service, and a conversational platform for the service.
wherein the plurality of digital platforms include at least one of a web-based application platform for the service, a mobile application platform for the service, and a conversational platform for the service.


Claim 3: The system of claim 1, comprising the data processing system to:
Claim 3: The system of claim 1, comprising the data processing system to:
identify, for the action, first markup information indicating first parameters for the first platform of the plurality of digital platforms;
identify, for the action, first markup information indicating first parameters for the first platform of the plurality of digital platforms;
identify, for the action, second markup information indicating second parameters for a second platform of the plurality of digital platforms;
identify, for the action, second markup information indicating second parameters for a second platform of the plurality of digital platforms;
determine, based on a comparison of the first markup information and the second markup information, a conflict between the first parameters and the second parameters; and
determine, based on a comparison of the first markup information and the second markup information, a conflict between the first parameters and the second parameters; and
provide, to a service provider device, an indication of the conflict.
provide, to the service provider device, an indication of the conflict.


Claim 4: The system of claim 1, comprising the data processing system to:
Claim 4: The system of claim 1, comprising the data processing system to:
identify, for the action, first parameters for the first platform of the plurality of digital platforms, and second markup information indicating second parameters for a second platform of the plurality of digital platforms:
identify, for the action, first parameters for the first platform of the plurality of digital platforms, and second markup information indicating second parameters for a second platform of the plurality of digital platforms;
determine a conflict between the first parameters and the second parameters based on a comparison; and
determine a conflict between the first parameters and the second parameters based on a comparison; and
transmit a prompt to a service provider device to resolve the conflict.
transmit a prompt to the service provider device to resolve the conflict.


Claim 5: The system of claim 4, comprising the data processing system to:
Claim 5: The system of claim 4, comprising the data processing system to:
determine that fewer parameters are configured for the conversational platform compared to the web-based application platform;
determine that fewer parameters are configured for the conversational platform compared to the web-based application platform;
wherein the first platform is a web-based application platform for the service and the second platform is a conversational platform for the service.
wherein the first platform is a web-based application platform for the service and the second platform is a conversational platform for the service.


Claim 6: The system of claim 1, comprising the data processing system to:
Claim 6: The system of claim 1, comprising the data processing system to:
identify a conflict within the parameters of the action on at least two of the plurality of digital platforms; and
identify a conflict within the parameters of the action on at least two of the plurality of digital platforms; and
automatically resolve the conflict based on at least one policy stored by the data processing system.
automatically resolve the conflict based on at least one policy stored by the data processing system.


Claim 7: The system of claim 1, comprising the data processing system to:
Claim 7: The system of claim 1, comprising the data processing system to:
identify a conflict within the parameters of the action on at least two of the plurality of digital platforms; and
identify a conflict within the parameters of the action on at least two of the plurality of digital platforms; and 
automatically resolve the conflict by removing at least one parameter associated with the action on one of the at least two of the plurality of digital platforms.
automatically resolve the conflict by removing at least one parameter associated with the action on one of the at least two of the plurality of digital platforms.


Claim 8: The system of claim 1, comprising the data processing system to:
Claim 8: The system of claim 1, comprising the data processing system to:
identify, for the action, first parameters for the first platform of the plurality of digital platforms, and second markup information indicating second parameters for a second platform of the plurality of digital platforms;
identify, for the action, first parameters for the first platform of the plurality of digital platforms, and second markup information indicating second parameters for a second platform of the plurality of digital platforms;
determine an inconsistency between the first parameters and the second parameters based on a comparison;
determine an inconsistency between the first parameters and the second parameters based on a comparison;
retrieve, responsive to determination of the inconsistency, a resolution policy for a service provider device; and
retrieve, responsive to determination of the inconsistency, a resolution policy for the service provider device; and
resolve the inconsistency based on the resolution policy.
resolve the inconsistency based on the resolution policy.


Claim 9: The system of claim 8, comprising the data processing system to:
Claim 9: The system of claim 8, comprising the data processing system to:
determine the first platform is associated with a latest version update compared to the second platform; and
determine the first platform is associated with a latest version update compared to the second platform; and
resolve, responsive to the determination that the first platform is associated with the latest version update, the inconsistency by updating the second parameters to match the first parameters.
resolve, responsive to the determination that the first platform is associated with the latest version update, the inconsistency by updating the second parameters to match the first parameters.


Claim 10: The system of claim 1, comprising:
Claim 10: The system of claim 1, comprising:
the data processing system to select the first platform of the plurality of digital platforms based on a ranking policy.
the data processing system to select the first platform of the plurality of digital platforms based on a ranking policy.


Claim 11: The system of claim 1,
Claim 11: The system of claim 1,
wherein the historical execution information includes an indication of a previous platform executed to perform the action for the service responsive to a request from the client device, comprising:
wherein the historical execution information includes an indication of a previous platform executed to perform the action for the service responsive to a request from the client device, comprising:
the data processing system to select the first platform based on the previous platform that executed the action being the first platform.
the data processing system to select the first platform based on the previous platform that executed the action being the first platform.


Claim 12: The system of claim 1, comprising:
Claim 12: The system of claim 1, comprising:
the data processing system to select the first platform based on a determination that execution of the action via the first platform utilizes less computing resources compared to execution of the action via a second platform of the plurality of digital platforms.
the data processing system to select the first platform based on a determination that execution of the action via the first platform utilizes less computing resources compared to execution of the action via a second platform of the plurality of digital platforms.


Claim 13: A method of selecting digital platforms for execution of voice-based commands, comprising:
Claim 13: A method of selecting digital platforms for execution of voice-based commands, comprising:
receiving, via an interface of a data processing system comprising at least one processor, data packets comprising an input audio signal detected by a sensor of a client device;
receiving, by the data processing system via an interface of the data processing system, data packets comprising an input audio signal detected by a sensor of a client device;
parsing, by the data processing system, the input audio signal to identify an action and a service associated with the action;
parsing, by the data processing system, the input audio signal to identify the action and the service;
selecting, by the data processing system, based on a policy and at least one of the input audio signal or historical execution information, a first platform of a plurality of digital platforms associated with the service to perform the action;
selecting, by the data processing system, based on a policy and at least one of the input audio signal or historical execution information, a first platform of the plurality of digital platforms to perform the action;
initiating, by the data processing system, responsive to selection of the first platform, an interactive data exchange to populate parameters of an action data structure corresponding to the action; and
initiating, by the data processing system responsive to selection of the first platform, an interactive data exchange to populate parameters of an action data structure corresponding to the action; and
executing, by the data processing system, the action via the first platform using the action data structure.
executing, by the data processing system, the action via the selected platform using the action data structure.


All the limitations of claim 13 of the instant application are entirely included in the claim 13 of US 11,107,470. Even though claim 13 of US 11,107,470 has more limitations than claim 13 of the instant application, it is evident they are obvious variant of each other, because it would have been obvious to eliminate some limitations from claim 13 of US 11,107,470 to come with claim 13 of the instant application.

Claim 14: The method of claim 13,
Claim 14: The method of claim 13,
wherein the plurality of digital platforms include at least one of a web-based application platform for the service, a mobile application platform for the service, and a conversational platform for the service.
wherein the plurality of digital platforms include at least one of a web-based application platform for the service, a mobile application platform for the service, and a conversational platform for the service.


Claim 15: The method of claim 13, comprising:
Claim 15: The method of claim 13, comprising:
identifying, for the action, first markup information indicating first parameters for the first platform of the plurality of digital platforms;
identifying, for the action, first markup information indicating first parameters for the first platform of the plurality of digital platforms;
identifying, for the action, second markup information indicating second parameters for a second platform of the plurality of digital platforms;
identifying, for the action, second markup information indicating second parameters for a second platform of the plurality of digital platforms;
determining, based on a comparison of the first markup information and the second markup information, a conflict between the first parameters and the second parameters; and
determining, based on a comparison of the first markup information and the second markup information, a conflict between the first parameters and the second parameters; and
providing, to a service provider device, an indication of the conflict.
providing, to the service provider device, an indication of the conflict.


Claim 16: The method of claim 13, comprising:
Claim 16: The method of claim 13, comprising:
identifying, for the action, first parameters for the first platform of the plurality of digital platforms, and second markup information indicating second parameters for a second platform of the plurality of digital platforms;
identifying, for the action, first parameters for the first platform of the plurality of digital platforms, and second markup information indicating second parameters for a second platform of the plurality of digital platforms;
determining a conflict between the first parameters and the second parameters based on a comparison; and
determining a conflict between the first parameters and the second parameters based on a comparison; and
transmitting a prompt to a service provider device to resolve the conflict.
transmitting a prompt to the service provider device to resolve the conflict.


Claim 17: The method of claim 16,
Claim 17: The method of claim 16,
wherein the first platform is a web-based application platform and the second platform is a conversational platform for the service, the method comprising:
wherein the first platform is a web-based application platform and the second platform is a conversational platform for the service, the method comprising:
determining that fewer parameters are configured for the conversational platform compared to the web-based application platform.
determining that fewer parameters are configured for the conversational platform compared to the web-based application platform.


Claim 18: The method of claim 13, comprising:
Claim 18: The method of claim 13, comprising:
identifying a conflict within the parameters of the action on at least two of the plurality of digital platforms; and
identifying a conflict within the parameters of the action on at least two of the plurality of digital platforms; and
automatically resolving the conflict based on at least one policy stored by the data processing system.
automatically resolving the conflict based on at least one policy stored by the data processing system.


Claim 19: The method of claim 13, comprising:
Claim 19: The method of claim 13, comprising:
identifying, for the action, first parameters for the first platform of the plurality of digital platforms, and second markup information indicating second parameters for a second platform of the plurality of digital platforms;
identifying, for the action, first parameters for the first platform of the plurality of digital platforms, and second markup information indicating second parameters for a second platform of the plurality of digital platforms;
determining an inconsistency between the first parameters and the second parameters based on a comparison; 
determining an inconsistency between the first parameters and the second parameters based on a comparison;
retrieving, responsive to determination of the inconsistency, a resolution policy for a service provider device; and
retrieving, responsive to determination of the inconsistency, a resolution policy for the service provider device; and
resolving the inconsistency based on the resolution policy.
resolving the inconsistency based on the resolution policy.


Claim 20: The method of claim 13, comprising:
Claim 20: The method of claim 13, comprising: 
selecting the first platform of the plurality of digital platforms based on a ranking policy.
selecting the first platform of the plurality of digital platforms based on a ranking policy.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675